Citation Nr: 0209215	
Decision Date: 08/06/02    Archive Date: 08/12/02

DOCKET NO.  95-06 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to compensation benefits pursuant to 
38 U.S.C.A. § 1151 (West 1991) for hepatitis.

2.  Entitlement to an increased rating for residuals of a 
gunshot wound of the left shoulder, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
October 1953.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 1994 rating decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which continued a 30 percent rating for 
residuals of a gunshot wound of the left shoulder.  This 
appeal also arises from a July 1994 rating decision that 
denied compensation benefits pursuant to 38 U.S.C.A. § 1151 
for hepatitis.

These claims were previously before the Board and were the 
subject of a June 1997 remand that sought to develop the 
evidence.  That action has been completed and this claim is 
again before the Board.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed and the veteran has 
been notified of the evidence necessary to substantiate his 
claim.

2.  The evidence shows that the veteran's hepatitis C is most 
likely the result of a December 1977 surgery at a VA 
hospital.

3.  The evidence shows that the veteran's left shoulder is 
capable of a painless range of motion of the left shoulder to 
115 degrees of forward elevation, to 110 degrees of 
abduction, to 90 degrees of internal rotation, and to 80 
degrees of external rotation.  His gunshot wound was 
superficial and involves only the infraspinatus muscles.


CONCLUSIONS OF LAW

1.  The veteran's hepatitis C is most likely the result of a 
December 1977 surgery at a VA hospital and thus compensation 
benefits pursuant to 38 U.S.C. § 1151 for hepatitis C are 
warranted.  38 U.S.C.A. §§ 1151 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 3.358 (2001).

2.  The criteria for entitlement to a rating greater than 30 
percent for residuals of a gunshot wound of the right 
shoulder are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.102, 4.40, 4.45, 4.55, 4.56, 4.69, 4.71, 
4.71a, Diagnostic Codes 5200, 5201, 5301, 5303, 5304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  Among other things, the VCAA eliminated 
the well-grounded-claim requirement and modified the 
Secretary's duties to notify and assist claimants.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2001); see Holliday v. Principi, 14 Vet. App. 280, 284-
86 (2001) (holding all sections of VCAA are retroactive).

The United States Court of Appeals for Veterans Claims 
(Court) subsequently held that the requirements of the VCAA 
were met where the appellant was fully notified and aware of 
the type of evidence required to substantiate his claims and 
that no additional assistance would aid in further developing 
his claims.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  When there is extensive factual development in a 
case, and there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, VCAA does not apply.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").

There is no issue as to substantial completeness of the 
appellant's application for benefits.  See 38 U.S.C.A. 
§ 5102.  There are no outstanding records that are pertinent 
to the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The veteran and has been advised of the evidence necessary to 
substantiate the claim, by means of the statement of the 
case, the supplemental statements of the case, the Board 
remand, and the rating decisions issued regarding the claim.  
He has also been furnished with a supplemental statement of 
the case in November 2001 notifying him of the pertinent 
provisions of the VCAA.

Therefore, the Board finds that the statutory and regulatory 
requirements with regard to notice and development of the 
claim have been satisfied.  VA has obtained all evidence that 
the veteran has indicated is pertinent to the claim and has 
satisfied the duty to assist.  See 38 U.S.C.A. § 5103A.

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The regulations as they apply to this case were 
not meant to confer any rights in addition to those provided 
by the VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 2001).

I.  Entitlement to compensation benefits pursuant to 
38 U.S.C. § 1151 for hepatitis.

The veteran contends that he acquired hepatitis as a result 
of blood transfusions during a surgery in December 1977 at a 
VA facility.  Therefore, he contends that compensation 
benefits pursuant to 38 U.S.C. § 1151 for hepatitis are 
warranted.

At the time of the veteran's claim, the law provided that 
where any veteran shall have suffered an injury, or an 
aggravation of an injury, as the result of hospitalization, 
medical or surgical treatment, or the pursuit of a course of 
vocational rehabilitation under 38 U.S.C. Chapter 31, awarded 
under any of the laws administered by VA or as a result of 
having submitted to an examination under any such law, and 
not the result of such veteran's own willful misconduct, and 
such injury or aggravation results in additional disability 
to such veteran, disability compensation under 38 U.S.C. 
Chapter 11 shall be awarded in the same manner as if such 
disability, aggravation, or death were service-connected.  
38 U.S.C.A. § 1151 (West 1991).

The provisions of 38 C.F.R. § 3.358(c)(3) (1994), formerly 
required that in order for compensation to be payable under § 
1151, there must be a showing that the additional disability 
was the result of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instances of indicated 
fault on the part of VA.

In Gardner v. Derwinski, 1 Vet. App. 584 (1991), the Court 
invalidated the requirement of fault contained in 38 C.F.R. § 
3.358(c)(3).  The provisions of 38 C.F.R. § 3.358, excluding 
section (c)(3), remained valid.  This decision was ultimately 
affirmed by the United States Supreme Court.  Brown v. 
Gardner, 115 S.Ct. 552 (1994).

The provisions of 38 C.F.R. § 3.358, provide, that in 
determining if additional disability exists, the 
beneficiary's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury.  As applied to medical 
or surgical treatment, the physical condition prior to the 
disease or injury will be the condition that the specific 
medical or surgical treatment was designed to relieve.  
Compensation will not be payable for the continuance or 
natural progress of disease or injuries for which the 
hospitalization, etc., was authorized.  In determining 
whether such additional disability resulted from a disease or 
injury or an aggravation of an existing disease or injury 
suffered as a result of hospitalization, medical, or surgical 
treatment, it will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith.  38 C.F.R. § 3.358 (b),(c).  
The amended regulation, 38 C.F.R. § 3.358 (c)(3), now 
provides:

Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment or examination 
properly administered with the express or 
implied consent of the veteran, or, in 
appropriate cases, the veteran's 
representative. 'Necessary consequences' 
are those which are certain to result 
from, or were intended to result from, 
the examination or medical or surgical 
treatment administered.  Consequences 
otherwise certain or intended to result 
from a treatment will not be considered 
uncertain or unintended solely because it 
had not been determined at the time 
consent was given whether that treatment 
would in fact be administered.
38 C.F.R. § 3.358.

The criteria found in 38 U.S.C.A. § 1151, were amended during 
the pendency of the veteran's appeal, effective October 1, 
1997.  See 38 U.S.C.A. § 1151 (West Supp. 2002).  Pursuant to 
the criteria in effect subsequent to October 1, 1997, the law 
provides that compensation under 38 U.S.C. Chapter 11 shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of 38 U.S.C. § 1151, a disability or death is a 
qualifying additional disability if the disability was not 
the result of the veteran's willful misconduct and (1) the 
disability was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by VA, either by a VA employee or in a VA 
facility as defined in 38 U.S.C. § 1701(3)(A) of this title, 
and the proximate cause of the disability or death was (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or (B) an event not reasonably foreseeable; 
or (2) the disability or death was proximately caused (A) by 
the provision of training and rehabilitation services by VA 
as part of an approved rehabilitation program under 38 U.S.C. 
Chapter 31, or (B) by participation in a program 38 U.S.C. 
§ 1718.  38 U.S.C.A. § 1151 (West 1991 & Supp. 2001).

Because the veteran's claim was filed prior to October 1, 
1997, his claim is properly adjudicated by applying the law 
in effect prior to the amendment.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991); VAOPGCPREC 40-97 (1997).

The evidence shows that the veteran was treated for hepatitis 
B in August 1977.  He complained of nausea, malaise, and 
yellow colored eyes.  Australian antigen was positive on 
admission.

In December 1977, the veteran underwent a vagotomy, partial 
gastrectomy, and biopsy of paraduodenal and retroduodenal 
lymph node at a VA facility.

An April 2000 VA liver examination shows that the examiner 
reviewed the veteran's extensive medical history.  The 
veteran was noted to have chronic hepatitis C, first 
documented in 1992.  The veteran denied intravenous drug use, 
high-risk occupational behavior, and high-risk sexual 
activities.  The veteran had multiple liver function tests.  
Given the underlying chronicity of hepatitis C, the veteran 
was noted on serological tests to be hepatitis C positive.  
The hepatitis serologies for hepatitis B in 1993 were also 
positive.  The antibody to hepatitis B-core was positive as 
well as the HbsAB was positive.  There was no recent test of 
hepatitis A.  Liver biopsies, including one in 1995 which was 
the most current, confirmed signs of persistent, mild, 
chronic, active hepatitis.  

The examiner stated that it appeared that the veteran did 
have evidence of chronic hepatitis C based on the 
serological, biological, and histopathology results.  The 
veteran had past exposure to hepatitis B, but appeared to 
have gained immunity.  The risk factor for the chronic 
hepatitis C was most likely due to a transfusion in 1977 
prior to the era of blood banks screening for this virus.

Therefore, resolving all doubt in favor of the veteran, the 
Board finds that the evidence is in favor of a finding that 
hepatitis C was incurred as the result of a blood transfusion 
during a surgery at a VA facility in December 1977.  The 
acquisition of hepatitis C would constitute an additional 
disability pursuant to 38 U.S.C.A. § 1151, which was incurred 
as a result of VA treatment.  While the veteran was found to 
have hepatitis B prior to the December 1977 surgery, the 
evidence does not show that hepatitis C was present prior to 
the veteran's surgery.  The examiner at the April 2000 VA 
examination reviewed the medical history, including the 
evidence that hepatitis B preexisted the December 1977 
surgery, and still felt that the most likely risk factor for 
the veteran's hepatitis C was the December 1977 surgery.

Accordingly, entitlement to compensation benefits pursuant to 
38 U.S.C. § 1151 for hepatitis C is established.

II.  Entitlement to an increased rating  for residuals of a 
gunshot wound of the left shoulder.

The veteran contends that his gunshot wounds of the left 
shoulder are more severe than currently evaluated, warranting 
an increased rating.

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule).  The veteran's injury has been rated as an injury 
to Muscle Group I.  Muscle injuries to Muscle Group I are 
evaluated pursuant to the criteria found in Diagnostic Code 
5301 of the Schedule.  Muscle Group I includes the trapezius, 
the levator scapulae, and the serratus magnus and has the 
function of upward rotation of the scapula and elevation of 
the arm above shoulder level.  38 C.F.R. § 4.73.  Under those 
criteria, a rating of 30 percent is warranted where the 
evidence shows moderately severe disability of the dominant 
side or severe disability of the nondominant side.  A rating 
of 40 percent is warranted where the evidence shows severe 
disability of the dominant side.  38 C.F.R. § 4.73, 
Diagnostic Code 5301.

There is some mention in the evidence of possible involvement 
of the deltoid and infraspinatus muscles.  The criteria for 
evaluation of muscle injuries to Muscle Group III which 
includes the deltoid muscle also provide ratings of 30 
percent for moderately severe disability of the dominant side 
or severe disability of the nondominant side and a rating of 
40 percent where the evidence shows severe disability of the 
dominant side.  38 C.F.R. § 4.73, Diagnostic Code 5303.  The 
criteria for evaluation of injuries to Muscle Group IV, which 
includes the infraspinatus, do not provide for a rating 
greater than 30 percent.  38 C.F.R. § 4.73, Diagnostic Code 
5304.

The Schedule also provides a rating of 30 percent where arm 
motion is limited to midway between the side and shoulder 
level for the major arm, or where arm motion is limited to 25 
degrees from the side in the minor arm.  A rating of 40 
percent is warranted where the evidence shows limitation of 
arm motion to 25 degrees from the side in the major arm.  
38 C.F.R. § 4.71a, Diagnostic Code 5201.

The Schedule further provides a rating of 30 percent where 
there is ankylosis of the scapulohumeral articulation in a 
favorable position in abduction to 60 degrees and the ability 
to reach the mouth and head is retained for the major arm, or 
where there is ankylosis in an intermediate position between 
favorable and unfavorable in the minor arm.  A rating of 40 
percent is warranted where the evidence shows ankylosis of 
the scapulohumeral articulation in an intermediate position 
between favorable and unfavorable in the major arm or 
ankylosis of the scapulohumeral articulation in an 
unfavorable position with abduction limited to 25 degrees 
from the side in the minor arm.  38 C.F.R. § 4.71a, 
Diagnostic Code 5200.

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes.  38 C.F.R. § 4.69.  A May 1994 VA joints 
examination notes that the veteran is right-handed.  
Therefore, the Board will evaluate his disability for a 
disability of the minor shoulder.  

In order to warrant an increase in disability rating, the 
evidence must show ankylosis of the scapulohumeral 
articulation in an unfavorable position with abduction 
limited to 25 degrees from the side (Diagnostic Code 5200).  
The veteran is currently assigned the highest rating 
available for an injury of the pertinent muscle groups on the 
nondominant side and for limitation of motion of the minor 
arm.

The Board recognized that the criteria for evaluation of 
muscle injuries were amended effective July 3, 1997.  See 62 
Fed. Reg. 30239 (June 3, 1997).  However, that change did not 
affect the provisions as they relate to the rating of the 
veteran's disability because he remains rated at the highest 
rating for an injury of Muscle Group I on the nondominant 
side.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A May 1994 VA examination shows that the veteran's left 
shoulder is capable of a painless range of motion of the left 
shoulder to 115 degrees of forward elevation, to 110 degrees 
of abduction, to 90 degrees of internal rotation, and to 80 
degrees of external rotation.  There was tenderness over the 
left shoulder with moderate atrophy of the left deltoid 
muscle.  X-ray of the left shoulder was normal.

A June 2001 VA examination contains an extensive review of 
the veteran's medical history relating to his left shoulder.  
The veteran was not being treated currently for his left 
shoulder disability.  The veteran had not worked since 1987.  
He lived by himself and was able to clean his house, mow the 
grass, and perform routine house chores.  He stated that 
there was very little discomfort or pain involving the left 
upper extremity.  He had only occasional discomfort on the 
lateral aspect of the left neck and shoulder.  He did not 
complain of any weakness.  

Examination of the left shoulder revealed small area of entry 
of the bullet on the anterolateral aspect of the deltoid with 
the exit point below the scapular spine and about he middle 
of the infraspinatus muscle.  The exit scar measured three 
centimeters by 1.5 centimeters with the depression.  The 
entry scar measured barely one centimeter with little or no 
depression.  No tenderness was noted.  There was definite 
weakness of the abduction and external rotation.  However, 
there was no scapular winging present.  Muscle bulk atrophy 
of the infraspinatus was present.  The deltoid was comparable 
to the opposite side.  The trapezius was intact bilaterally.

The examiner diagnosed residuals of a left shoulder gunshot 
wound.  The examiner also diagnosed cervical radiculopathy of 
C6 secondary to spondylosis which was not related to service 
and which was quiescent.  The examiner stated that the 
superficial gunshot wound without neurovascular damage would 
not cause entire arm pain and paresthesia.  Cervical 
radiculopathy had been unmistakably established.  The gunshot 
wound was basically limited to the soft tissue only without 
involvement of the neurovascular structures.  

The examiner did not believe that moderate to severe 
impairment of Muscle Groups I to III was shown.  There was 
minimal weakness of the infraspinatus only.  The weakness was 
no more than 25 percent and was limited to only the 
infraspinatus muscle.  The examiner further stated that the 
veteran did not manifest any persistent symptoms attributable 
to the left shoulder gunshot wound.  All symptoms were 
attributable to the cervical radiculopathy from the cervical 
arthritis that had appeared long after service.

Although earlier evaluations have suggested the involvement 
of multiple muscle groups, the most recent examination showed 
that only the infraspinatus muscles were involved.  Injuries 
to this muscle group are evaluated under Diagnostic Code 
5304.  The maximum evaluation for involvement of the minor 
extremity is 20 percent.  The veteran has been afforded a 30 
percent evaluation under Diagnostic Code 5301.  In any event 
the rating schedule does not provide a basis for providing a 
higher evaluation under either Diagnostic Code 5301 or 5304.

Notwithstanding the suggestions of involvement of multiple 
muscle groups, the most recent evidence shows involvement of 
a single muscle group.  Therefore a higher evaluation cannot 
be provided on the basis of the involvement of multiple 
muscle groups.  For the same reason, the special rules for 
rating multiple muscle group injuries involving the shoulder 
are also inapplicable.  38 C.F.R. § 4.55 (1996 & 2001).

A higher rating for disability of the minor arm, is warranted 
if there is ankylosis of the scapulohumeral articulation in 
an unfavorable position with abduction limited to 25 degrees 
from the side.  The evidence shows that the veteran's left 
arm is capable of a painless range of motion of the left 
shoulder to 115 degrees of forward elevation, to 110 degrees 
of abduction, to 90 degrees of internal rotation, and to 80 
degrees of external rotation.  Ankylosis is "immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing 
DORLAND'S ILLUSTRATED MEDICAL DICTIONALRY (28TH Ed. 1994) at 
86.).  The veteran's ability to move his shoulder shows that 
he does not have ankylosis.  Therefore, the Board finds that 
an increased rating is not warranted.

The Board is required to consider the effect of pain and 
weakness when rating a service-connected disability on the 
basis of limitation of motion.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  However, these 
provisions are not for consideration where, as in this case, 
the veteran is in receipt of the highest rating based on 
limitation of motion and a higher rating requires ankylosis.  
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

Accordingly, the Board finds that the criteria for 
entitlement to a rating greater than 30 percent for residuals 
of a gunshot wound of the right shoulder are not met.  The 
preponderance of the evidence is against the veteran's claim 
and the claim is denied.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.102, 4.40, 4.45, 4.55, 4.56, 4.69, 4.71, 4.71a, 
Diagnostic Codes 5200, 5201, 5301, 5302, 5304, 5303.


ORDER

Entitlement to compensation benefits pursuant to 38 U.S.C. 
§ 1151 for hepatitis C is granted, subject to the laws and 
regulations governing the disbursement of monetary benefits.

Entitlement to an increased rating, greater than 30 percent, 
for residuals of a gunshot wound of the left shoulder is 
denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

